Per curiam.
The State Bar of Georgia seeks the emergency suspension of William Joseph Howard. Because we conclude that Howard poses a substantial threat of harm to his clients and the public, we order his license to practice law suspended during the pendency of disciplinary proceedings.
The State Bar has brought two formal complaints against Howard arising out of his agreeing to file divorce actions on behalf of clients and informing those clients that they were divorced when they were not. One client participated in a marriage ceremony after Howard informed her that she was legally divorced. Additionally, the State Bar has received a grievance against Howard from another client who contends that Howard agreed to represent him in a personal injury action, wrote him two checks as loans in anticipation of a settlement, but the checks bounced, and that Howard never settled the claim or filed a suit on his behalf. Finally, another client complained that after she hired Howard to defend her in a civil action, he never responded to the plaintiff’s motion for summary judgment, failed to inform her that the plaintiff obtained a judgment, and forged a judge’s signature on an order to stop the garnishment of her wages.
Howard failed to appear at the hearing on the State Bar’s petition for emergency suspension. Following the hearing, the special master found that the State Bar presented sufficient evidence that Howard’s conduct poses a substantial threat to clients and the public. We agree. Accordingly, Howard is suspended from the practice of law in Georgia pending the resolution of the formal complaints and grievances filed against him. Howard is directed to comply with the provisions of Bar Rule 4-219 (c) (1) and (2). The State Bar is directed to expedite all disciplinary proceedings against Howard. See In the Matter of Brooks, 265 Ga. 373 (456 SE2d 210) (1995).

Suspended.


All the Justices concur.